Per Curiam.
A question of fact was presented as to the negligence of the defendant and the contributory negligence of the plaintiff, and the verdict was not against the weight of the evidence. When the defendant turned to his left and drove into the intersecting *674street, thé oiitióimtig ear in which the plaintiff was a passenger cenld have been found by the trier of the fast to have been within a short distance to his right and approaching the intersection at a rapid rate. Under these cireuinstanees the defendant’s action in driving into the intersecting road but a Short distance ahead Of the rapidly approaching ear in which the plaintiff was a passenger presented a question of fact for the trier of the fact as to the defendant’s negligence. The contributory negligence of the plaintiff was also clearly a question of fact. (Nelson v. Nygren, 259 N. Y. 71.)
Present — Sears, P, U, Taylor, EdgCqmb, Thompson and Crosby, JJ.
Judgment of the Special Term reversed and judgment of the City Court of Buffalo affirmed on the law, with costs ih this Court and in the Special Term.